DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-25-2021 has been entered.

Claims 1, 3, 18, 19, 56 and 72 have been amended.  Claims 1-3, 5-16, 18, 19, 21-25, 50-53, 56, 71, 72 and 75-82 are pending and under consideration.
 
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of applicant’s amendment. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 3 encompasses the ADI of SEQ ID NO:1-56, including variants thereof comprising a sequence that is at least 95% identical to SEQ ID NO:1-56.
The specification fails to provide a written description of the structure of a variant which differs by as much as 5% from all of SEQ ID NO:1-56 and retains the ability to convert ARG to CIT.  The specification fails to provide a partial structure of the variant which when coupled with the retention of the ability to convert ARG-CIT is representative of a genus of ADI sequences.  One of skill in the art would not be able to envisage the structure of the variant having the required activity as one could do with a well-described genus. One of skill in the art would reasonably conclude that applicant was not in possession of the claimed genus of variants at the time of filing.
Applicant argues that all proteins within the scope of claim 3 share a significant degree of partial structure, and that those of skill in the art would expect members of the genus to have similar properties to SEQ ID NO:1-56 because of the high degree of structural similarity.  The level and skill in the art is such that one of ordinary skill would be able to make and identify variants having 95% identity o SEQ ID NO:1-56 routinely and that those of skill in the art would have recognized that applicant was in possession of the claimed genus of variants at the time of filing.
This has been considered but not found persuasive.  It is noted that claim 3 is not being rejected for lacking enablement, but for lacking written description.  As such the level of skill in the art for the making and screening of the variants is not disputed.  Claim 3 depends on a genus of ADI for each of the polypeptides of SEQ ID NO:1-56.  The written description requirement is fulfilled with the description of either a representative number of species sufficient to describe a genus for each of the 56 ADI polypeptides, or a correlation between the property of being an arginine depleting agent and a partial structure or sequence motif responsible for the required 


The rejection of claim  56 under 35 U.S.C. 102(a)(1) as being anticipated by Bansal et al (Journal of Parenteral and Enteral Nutrition, 2004, Vol. 28, pp. 423-430, reference of the IDS filed 11-10-2017) is withdrawn in light of applicant’s amendment.

The rejection of claims 1, 2, 52, 72 and 82 under 35 U.S.C. 102(a)(1) as being anticipated by the abstract of Shim et al (Proc. Am Assoc. Cancer Res., 2009, Abstract No. LB-35) as evidenced by Yoon et al (International Journal of Cancer, 2006, Vol. 120, pp. 897-905) is withdrawn in light of applicant’s amendment of claims 1 and 72.

The rejection of claims 1, 2, 50-52, 72 and 82 under 35 U.S.C. 103 as being patentable over the abstract of Shim et al (Proc. Am Assoc. Cancer Res., 2009, Abstract No. LB-35) as evidenced by Yoon et al (International Journal of Cancer, 2006, Vol. 120, pp. 897-905) is withdrawn in light of applicant’s amendment of claims 1 and 72.


The rejection of claims 1-3, 52, 72 and 82 under 35 U.S.C. 103 as being patentable over the abstract of Shim et al (Proc. Am Assoc. Cancer Res., 2009, Abstract No. LB-35) as evidenced by Yoon et al (International Journal of Cancer, 2006, Vol. 120, pp. 897-905) in view of Noh et al (Molecules and Cells, 2002, Vol. 13, pp. 137-143) is withdrawn in light of applicant’s amendment of claims 1 and 72.

The rejection of claims 1, 2, 52, 72, 81 and 82 under 35 U.S.C. 103 as being patentable over the abstract of Shim et al (Proc. Am Assoc. Cancer Res., 2009, Abstract No. LB-35) as evidenced by Yoon et al (International Journal of Cancer, 2006, Vol. 120, pp. 897-905) in view of Amin et al (Oncology, 2013, Vol. 27, pp. 680-691) is withdrawn in light of applicant’s amendment of claims 1 and 72.



Allowable Subject Matter
Claims 1, 2, 5-16, 18, 19, 21-25, 50-53, 56, 71, 72 and 75-82 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643